DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on July 28, 2021 and December 1, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19, 22, and 24-37 are rejected under 35 U.S.C. 101.  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites in part, filtering the online data regarding the online news stories for at least one of the media providers based on the stored parameters for identifying falsity using a machine modeled learning dataset, wherein a subset of online news stories associated with the at least one media provider is identified as including one or more falsities based on one or more applications of the learning dataset; comparing an amount of the identified falsities to a total number of online news stories associated with the at least one media provider; adjusting a current reliability score in real-time for the at least one media provider based on the  subset of online news stories associated with the at least one media provider is identified as including one or more falsities is associated with one or more variables, wherein adjusting the current reliability score includes weighting the variables based on recency of the variables.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process.
To this end, the limitation of filtering the online data regarding the online news stories for at least one of the media providers based on the stored parameters for identifying falsity, wherein a subset of online news stories associated with the at least one media provider is identified as including one or more falsities based on one or more applications of the learning dataset is a process that under its broadest reasonable interpretation is directed to a mental process, because it relates to a filtering process for online data of online news based on parameters, which can be performed in the mind.  The limitation of comparing an amount of the identified falsities to a total number of online news stories associated with the at least one media provider, is a process that under its broadest reasonable interpretation is directed to a mental process, because the comparison can be performed mentally with respect to identified falsities.  The limitation of adjusting a current reliability score in real-time for the at least one media provider based on the  subset of online news stories associated with the at least one media provider is identified as including one or more falsities is associated with one or more variables, wherein adjusting the current reliability score includes weighting the variables based on recency of the variables is a process that under its broadest reasonable interpretation is directed to a mental process, because adjusting a score in real-time for a media provider based on identified falsities, while taking into account the recency of the variables can reasonably be performed mentally.  The phrase "real-time" is a relative term and is interpreted as being performed in a given amount. Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element of storing information in memory, the stored information comprising: a plurality of reliability scores for a plurality of media providers, wherein each reliability score is associated with a specified time, and one or more parameters for identifying falsity in an online news story, and using a machine modeled learning dataset amount to insignificant extra-solution activity.  These limitations amount to a general linking to a technological environment and are not significantly more than the abstract idea.
Storing information in memory is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”  Storing information in memory falls in this category.
Moreover, the limitation of accessing online data regarding a plurality of online news stories that have been republished on one or more online platforms, each online news story associated with a respective media provider; generating a display of the one or more online news stories that includes the adjusted reliability score and one or more visual indicators of the identified falsities within the online news stories associated with the at least one media provider based on the adjusted reliability score falling into a predefined range associated with a specified veracity level, wherein one or more user devices accessing the  online news stories associated with the at least one media provider are presented with the display that includes the reliability score and the visual indicators of the identified falsities within the online news stories, amount to insignificant extra-solution activity.
Accessing online data regarding a plurality of online news stories that have been republished on one or more online platforms, each online news story associated with a respective media provider is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states " i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 is well understood, routine and conventional.  This step is interpreted as access online data."  Generating a display of the one or more online news stories that includes the adjusted reliability score and one or more visual indicators of the identified falsities within the online news stories associated with the at least one media provider based on the adjusted reliability score falling into a predefined range associated with a specified veracity level, wherein one or more user devices accessing the  online news stories associated with the at least one media provider are presented with the display that includes the reliability score and the visual indicators of the identified falsities within the online news stories, because a visual indicator is a marker that is applied to the new stories.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the reliability scores for the plurality of media providers includes a consideration of the reliability of a journalist authoring news items for each of the plurality of media providers during the specified time.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the reliability of a journalist authoring news items for each of the plurality of media providers during the specified time includes consideration of the background of the journalist with respect to the news items authored by the journalist.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the reliability scores for the plurality of media providers includes a consideration of the propensity for the type of content for each of the plurality of media providers during the specified time to be compromised.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the specified time is considered in the context of ownership of one or more of the plurality of media providers.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the specified time is considered in the context of editors of one or more of the plurality of media providers.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  Accordingly, the 
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the specified time is considered in the context of governmental regimes under which one or more of the plurality of media providers is operating.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the specified time is considered in the context of one or more advertisers advertising in one or more of the plurality of media providers.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the parameters for identifying falsity include consideration of when proof of the falsity became available.  This limitation is directed to the abstract idea of a mental process, because the consideration of these 
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the parameters for identifying falsity include consideration of a context of the falsity in the online news story.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the parameters for identifying falsity include consideration of whether the falsity in the online news story was later corrected.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the parameters for identifying falsity include consideration of the number of falsities in the online news story.  This 
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of the one or more online platforms includes a wire service.  This limitation amounts to insignificant extra-solution activity.
This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  As set forth in Applicant Admitted Prior Art (US Pub. No. 2016/0328482 to Shah, cited in IDS filed November 4, 2020, [0004] clearly teaches social media services, which are wire services.  Further, the Examiner relies on Official Notice that online platforms such as wire services are well-understood routine and conventional.  Accordingly, the claim recites an abstract idea.
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of the one or more online platforms includes a social media outlet.  This limitation amounts to insignificant extra-solution activity.
This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  As set forth in Applicant Admitted Prior Art (US Pub. No. 2016/0328482 to Shah, cited in IDS filed November 4, 2020, [0004] clearly teaches social media services, which are social media outlets.  Further, the Examiner relies on Official Notice that online platforms such as social media outlets are well-understood routine and conventional.  Accordingly, the claim recites an abstract idea.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of the one or more online platforms includes a traditional media outlet.  This limitation amounts to insignificant extra-solution activity.
This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  As set forth in Applicant Admitted Prior Art (US Pub. No. 2016/0328453 to Galuten, cited in IDS filed November 4, 2020, [0173] clearly teaches traditional media outlets.  Further, the Examiner relies on Official Notice that traditional media outlets as online platforms are well-understood routine and conventional.  Accordingly, the claim recites an abstract idea.
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of identified falsities are text based.  This limitation is directed to the abstract idea of a mental process, because the identification using this particular medium is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of identified falsities are video based.  This limitation is directed to the abstract idea of a mental process, because the identification using this particular medium is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of identified falsities are still image based.  This limitation is directed to the abstract idea of a mental process, because the identification using this particular medium is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of weighting is attributed to more recent variables.  This limitation is directed to the abstract idea of a mathematical relationship, because the use of weighting with respect to a variable is a mathematical concept.  Accordingly, the claim falls within the "Mathematical Concept" grouping of abstract ideas, and the claim recites an abstract idea.  
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of consideration of presence of a byline.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of consideration of 
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of weighting includes consideration of citations of a journalist.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of weighting includes recognitions of a journalist.  This limitation is directed to the abstract idea of a mental process, because the consideration of these additional concepts is an evaluation that can be performed in the human mind.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and the claim recites an abstract idea.
This dependent claim does not recite additional limitations which integrate the abstract idea to a practical application and does not include additional limitations which amount to significantly more than the abstract idea.  
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites in part, 
 filtering the online data regarding the online news stories for at least one of the media providers based on the stored parameters for identifying falsity using a machine modeled learning dataset, wherein a subset of online news stories associated with the at least one media provider is identified as including one or more falsities based on one or more applications of the learning dataset; comparing an amount of the identified falsities to a total number of online news stories associated with the at least one media provider; adjusting a current reliability score in real-time for the at least one media provider based on the  subset of online news stories associated with the at least one media provider is identified as including one or more falsities is associated with one or more variables, wherein adjusting the current reliability score includes weighting the variables based on recency of the variables.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process.
To this end, the limitation of filtering the online data regarding the online news stories for at least one of the media providers based on the stored parameters for identifying falsity, wherein a subset of online news stories associated with the at least one media provider is identified as including one or more falsities based on one or more applications of the learning dataset is a process that under its broadest reasonable interpretation is directed to a mental process, because it relates to a filtering process for online data of online news based on parameters, which can be performed in the mind.  The limitation of comparing an amount of the identified falsities to a total number of online news stories associated with the at least one media provider, is a process that under its broadest reasonable interpretation is directed to a mental process, because the comparison can be performed mentally with respect to identified falsities.  The limitation of adjusting a current reliability score in real-time for the at least one media provider based on the  subset of online news stories associated with the at least one media provider is identified as including one or more falsities is associated with one or more variables, wherein adjusting the current reliability score includes weighting the variables based on recency of the variables is a process that under its broadest reasonable interpretation is directed to a mental process, because adjusting a score in real-time for a media provider based on identified falsities, while taking into account the recency of the variables can reasonably be 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a computer readable storage medium and one or more processors of a computer system are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element of storing information in memory, the stored information comprising: a plurality of reliability scores for a plurality of media providers, wherein each reliability score is associated with a specified time, and one or more parameters for identifying falsity in a news story, and a machine modeled learning dataset amount to insignificant extra-solution activity.  These limitations amount to a general linking to a technological environment and are not significantly more than the abstract idea.
Storing information in memory is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”  Storing information in memory falls in this category.
Moreover, the limitation of accessing online data regarding a plurality of online news stories that have been republished on one or more online platforms, each online news story associated with a respective media provider; generating a display of the one or more online news stories that includes the adjusted reliability score and one or more visual indicators of the identified falsities within the online news stories associated with the at least one media provider based on the adjusted reliability score falling into a predefined range associated with a specified veracity level, wherein one or more user devices accessing the  online news stories associated with the at least one media provider are presented with the display that includes the reliability score and the visual indicators of the identified falsities within the online news stories, amount to insignificant extra-solution activity.
Accessing online data regarding a plurality of online news stories that have been republished on one or more online platforms, each online news story associated with a respective media provider is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states " i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 is well understood, routine and conventional.  This step is interpreted as access online data."  Generating a display of the one or more online news stories that includes the adjusted reliability score and one or more visual indicators of the identified falsities within the online news stories associated with the at least one media provider based on the adjusted reliability score falling into a predefined range associated with a specified veracity level, wherein one or more user devices accessing the  online news stories associated with the at least one media provider are presented with the display that includes the reliability score and the visual indicators of the identified falsities within the online news stories, because a visual indicator is a marker that is applied to the new stories.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system.  The claim recites in part, assigns a current score to the news content based on the stored criteria, wherein the criteria are dynamically weighted based on characteristics of the news content; generates a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score; and filters the news content using artificial intelligence to identify one or more statements as falsities.  Each of these 
To this end, the limitation of assigns a current score to the news content based on the stored criteria, wherein the criteria are dynamically weighted based on characteristics of the news content is a process that under its broadest reasonable interpretation is directed to a mental process, because assigning a score to content can be performed mentally.  The limitation of generates a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score is a process that under its broadest reasonable interpretation is directed to a mental process, because generating a score for statements based on other scores that are weighted can be performed in the mind.  The limitation of filters the news content… to identify one or more statements as falsities is a process that under its broadest reasonable interpretation is directed to a mental process, because filtering content to identify statements can reasonably be performed mentally.  The phrase "real-time" is a relative term and is interpreted as being performed in a given amount. Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element of a database in memory that stories criteria that include one or more standards from information distribution, a communication interface, a processor that executes instructions stored in memory, and using artificial intelligence amount to insignificant extra-solution activity.  These limitations amount to a general linking to a technological environment, namely a computing environments, and are not significantly more than the abstract idea.
Moreover, the limitations of accessing a display of news content over a communication network, the display of the news content including a plurality of statements; modifies the display of the news content based on the dynamically updated veracity scores, wherein modifying the display includes annotating the identified falsities within the display of the news content, the identified statements annotated with a verified statement from a different source, each amount to insignificant extra-solution activity.
In particular, the limitation of accessing a display of news content over a communication network, the display of the news content including a plurality of statements is e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 is well understood, routine and conventional.  This step is interpreted as access online data."  The limitation of modifies the display of the news content based on the dynamically updated veracity scores, wherein modifying the display includes annotating the identified falsities within the display of the news content, the identified statements annotated with a verified statement from a different source, also is well understood, routine and conventional., MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states Gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, which is well understood, routine and conventional.  An updated veracity score and an associated annotation for falsities is a marker that is applied to the new stories.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifies that the generated veracity score falls into a predefined category associated with a veracity indicator, and wherein the processor modifies the display to include the associated veracity indicator.
The step of identifies that the generated veracity score falls into a predefined category associated with a veracity indicator is a process that under its broadest reasonable interpretation is directed to a mental process, because identifying that a score can fall into a category associated with a veracity indicator can be performed mentally.
The claim recites the additional limitations of a processor modifies the display to include the associated veracity indicator.  A processor amounts to insignificant extra-solution activity, by generally linking to a computing environment.
modifies the display to include the associated veracity indicator is well understood, routine and conventional., MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states Gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, which is well understood, routine and conventional.  An associated veracity indicator on a display is a marker/statistic.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, wherein the news content includes legacy content associated with an associated media outlet, journalist, and predefined topic.
Storing information in memory is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”  Storing such information in memory, such as news content data, falls in this category.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the database further stores the current score for an associated media outlet, journalist, and at least one predefined topic.
Storing information in memory is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”  Storing such information in memory, including a database, falls in this category.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method.  The claim recites in part, assigns a current score to the news content based on the stored criteria, wherein the criteria are dynamically weighted based on characteristics of the news content; generates a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score; and filters the news content using artificial intelligence to identify one or more statements as falsities.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process.
To this end, the limitation of assigns a current score to the news content based on the stored criteria, wherein the criteria are dynamically weighted based on characteristics of the news content is a process that under its broadest reasonable interpretation is directed to a mental process, because assigning a score to content can be performed mentally.  The limitation of generates a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score is a process that under its broadest reasonable interpretation is directed to a mental process, because generating a score for statements based on other scores that are weighted can be performed in the mind.  The limitation of filters the news content… to identify one or more statements as falsities is a process that under its broadest reasonable interpretation is directed to a mental process, because filtering content to identify statements can reasonably be performed mentally.  The phrase "real-time" is a relative term and is interpreted as being performed in a given amount. Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
a database in memory that stories criteria that include one or more standards from information distribution, a communication interface, a processor that executes instructions stored in memory, and using artificial intelligence amount to insignificant extra-solution activity.  These limitations amount to a general linking to a technological environment, namely a computing environments, and are not significantly more than the abstract idea.
Moreover, the limitations of accessing a display of news content over a communication network, the display of the news content including a plurality of statements; modifies the display of the news content based on the dynamically updated veracity scores, wherein modifying the display includes annotating the identified falsities within the display of the news content, the identified statements annotated with a verified statement from a different source, each amount to insignificant extra-solution activity.
For example, the limitation of accessing a display of news content over a communication network, the display of the news content including a plurality of statements is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states " i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 is well understood, routine and conventional.  This step is interpreted as access online data."  The limitation of modifying the display of the news content based on the dynamically updated veracity scores, wherein modifying the display includes annotating the identified falsities within the display of the news content, the identified statements annotated with a verified statement from a different source, is well understood, routine and conventional., MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states Gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, which is well understood, routine and conventional.  An updated veracity score and an associated annotation for falsities is a marker that is applied to the new stories.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional 
Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifies that the generated veracity score falls into a predefined category associated with a veracity indicator, and wherein the processor modifies the display to include the associated veracity indicator.
The step of identifies that the generated veracity score falls into a predefined category associated with a veracity indicator is a process that under its broadest reasonable interpretation is directed to a mental process, because identifying that a score can fall into a category associated with a veracity indicator can be performed mentally.
The claim recites the additional limitations of a processor modifies the display to include the associated veracity indicator.  A processor amounts to insignificant extra-solution activity, by generally linking to a computing environment.
The step of modifies the display to include the associated veracity indicator is well understood, routine and conventional., MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states Gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, which is well understood, routine and conventional.  An associated veracity indicator on a display is a marker/statistic.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, wherein the news content includes legacy content associated with an associated media outlet, journalist, and predefined topic.
Storing information in memory is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”  Storing such information in memory, such as news content data, falls in this category.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the database further stores the current score for an associated media outlet, journalist, and at least one predefined topic.
Storing information in memory is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”  Storing such information in memory, including a database, falls in this category.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method.  The claim recites in part, assigns a current score to the news content based on the stored criteria, wherein the criteria are dynamically weighted based on characteristics of the news content; generates a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score; and filters the news content using artificial intelligence to identify one or more statements as falsities.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process.
assigns a current score to the news content based on the stored criteria, wherein the criteria are dynamically weighted based on characteristics of the news content is a process that under its broadest reasonable interpretation is directed to a mental process, because assigning a score to content can be performed mentally.  The limitation of generates a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score is a process that under its broadest reasonable interpretation is directed to a mental process, because generating a score for statements based on other scores that are weighted can be performed in the mind.  The limitation of filters the news content… to identify one or more statements as falsities is a process that under its broadest reasonable interpretation is directed to a mental process, because filtering content to identify statements can reasonably be performed mentally.  The phrase "real-time" is a relative term and is interpreted as being performed in a given amount.
Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.  This judicial exception is not integrated into a practical application. In particular, the claim recites additional element of a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to, and using artificial intelligence amount to insignificant extra-solution activity.  These limitations amount to a general linking to a technological environment, namely a computing environments, and are not significantly more than the abstract idea.
Moreover, the limitations of accessing a display of news content over a communication network, the display of the news content including a plurality of statements; modifies the display of the news content based on the dynamically updated veracity scores, wherein modifying the display includes annotating the identified falsities within the display of the news content, the identified statements annotated with a verified statement from a different source, each amount to insignificant extra-solution activity.
The limitation of accessing a display of news content over a communication network, the display of the news content including a plurality of statements is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 is well understood, routine and conventional.  This step is interpreted as access online data."  Further, the limitation of modifying the display of the news content based on the dynamically updated veracity scores, wherein modifying the display includes annotating the identified falsities within the display of the news content, the identified statements annotated with a verified statement from a different source, is well understood, routine and conventional., MPEP 2106.05(d) provides elements that courts have recognized as well-understood and routine activities.  MPEP 2106.05(d) states Gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, which is well understood, routine and conventional.  An updated veracity score and an associated annotation for falsities is a marker that is applied to the new stories.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-19, 22, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US Pub. No. 2013/0151240 A1) in view of Stoyanov et al. (US Pub. No. 2016/0232241 A1), and further in view of Tanikella (US Pub. No. 2018/0143980 A1) and Myslinski II (US Pub. No. 2015/0293897 A1).
a method for marking falsities in online news, the method comprising: storing information in memory, the stored information comprising: 
a plurality of reliability scores for a plurality of media providers ([0148] teaches "In some embodiments, the sources are ordered by reliability (for example, as shown in FIG. 7)."  Each source is recognized as a media provider, because the source provides information.  A plurality of reliability scores for sources are shown as a percentage in FIG. 7.), wherein each reliability score is associated with a specified time, and one or more parameters for identifying falsity in an online news story ([0131] teaches "In some embodiments, dates or time frames are used in determining the relevance of fact check comparison. For example, if a hypocritical statement was made 30 years ago, the fact checker may realize that it was more likely a change of view rather than a hypocritical statement; whereas, a contradictory statement made 2 weeks ago is likely due to hypocrisy not a change of view. In some embodiments, friends, family members, co-workers, users and others have validity ratings."  The fact checking is interpreted as including parameters for identifying a falsity in information.  The fact check comparison is weighted based on a time frame.); 
accessing online data regarding a plurality of online news stories, each online news story associated with a respective media provider([0101] teaches monitoring information.  "The information to be monitored is any information including, but not limited to, television audio, video or text, other text, radio, television broadcasts/shows, radio broadcasts, word processing data and/or documents, email, Twitter (tweets), message boards, web pages including, but not limited to, Facebook postings and web logs, any computing device communication, telephone calls, face-to-face conversations."  Text information is recognized as a news story.  For the information to be monitored, it must be accessed.  This passage teaches online news stories, including web pages, television broadcasts, and any computing device communication.); 
filtering the online data regarding the online news stories for at least one of the media providers based on the stored parameters for identifying falsity ([0104] teaches "In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information."  Fact checking the information is recognized as filtering news stories, because the information is analyzed for fact checking and the information is recognized as news stories.  As set  using a machine modeled learning dataset, ([0078] teaches "the monitored information is processed including, but not limited to, transmitted, converted, parsed, formatted, analyzed and reconfigured using context determination and/or any other processing."  The parsing is one example of a recognition tool.  Further, [0120] teaches a computing device using "brain-computer interface/direct neural interface/brain-machine interface," which is recognized as artificial intelligence.  [0137] teaches "the fact checking system has the ability to learn… new sources are able to be found using learning .") wherein a subset of online news stories associated with the at least one media provider is identified as including one or more falsities based on one or more applications of the learning dataset ([0105] teaches "In the step 106, a status of the information is indicated…. The meaning of the status is able to be any meaning including, but not limited to, correct, incorrect, valid, true, false, invalid, opinion, hyperbole, sarcasm, hypocritical, comedy, unknown, questionable, suspicious, need more information, deceptive, and/or any other status. The status is also able to include other information including, but not limited to, statistics, citations and/or quotes."  False information is recognized as a subset including one or more falsities.  [0137] teaches "In some embodiments, the fact checking system has the ability to learn. The learning is able to be in terms of context, detecting items like sarcasm, cheating or manipulation of data sources and other items that would help the fact checking process. In some embodiments, a database is used to track people's comment habits or history and other information. For example, if Person X is known for using hyperbole, the fact checking system is able to recognize that and then provide future indications using such knowledge."  This teaches that the learned information ("learning dataset") is applied to fact check a source such as a person.  Being applied to fact check teaches applications of the learning dataset.); 
comparing an amount of the identified falsities to a total number of online news stories associated with the at least one media provider ([0326] "In another example, a computation is the classification rating+(number of segments with a number of agreeing sources above a threshold/number of segments with a number of disagreeing sources above a threshold)*0.1 with a maximum of +1. Furthering the example, an informational blog is classified with ; 
adjusting a current reliability score in real-time for the at least one media provider based on the subset of online news stories associated with the at least one media provider, ([0326] "In another example, a computation is the classification rating+(number of segments with a number of agreeing sources above a threshold/number of segments with a number of disagreeing sources above a threshold)*0.1 with a maximum of +1. Furthering the example, an informational blog is classified with a rating of 5, and the blog is parsed into 1000 fact checkable segments. Eight hundred of the segments are each verified as valid by at least 10 (e.g., threshold) other sources. One hundred and ninety of the segments are each verified as invalid by at least 10 other sources. Ten segments are not verified as either valid or invalid, also referred to as unknown. The computation is 5+(800/190=4.2)*0.1=5.42.")
The change of the rating 5 to 5.42 based on the identified falsities is recognized as adjusting a reliability score of the provider.  It is based on a ratio of incorrect statements and correct statements, so it is based on a comparison of identified falsities to a total number of news stories (e.g. the correct statements).  These statements are associated with a source, for example, a blog, which is a media provider.  [0202] teaches "the fact checker monitors video and audio, converts the audio to text and analyzes the text to provide information of what is going on in the video in real-time."  This teaches an analysis in real-time.); is identified as including one or more falsities associated with one or more variables ([0326] teaches "an informational blog is classified with a rating of 5, and the blog is parsed into 1000 fact checkable segments. Eight hundred of the segments are each verified as valid by at least 10 (e.g., threshold) other sources. One hundred and ninety of the segments are each verified as invalid by at least 10 other sources."  The count of each  and 
generating a display of the one or more online news stories that includes the … one or more visual indicators of the identified falsities within the online news stories associated with the at least one media provider based on the adjusted reliability score falling into a predefined range associated with a specified veracity level ([0105] teaches "In the step 106, a status of the information is indicated. The status is indicated in any manner including … color effects … The meaning of the statues is able to be any meaning including … true, false."  [00326] teaches a method of computing a reliability rating for the source.  Therefore it is interpreted as obvious to use the score to determine whether a statement is true or false, and apply a color to convey the status to the user.  The color effect as a status of the information ("online news story") is a visual indicator of the identified falsity within the online news story associated with a provider.  [0327] teaches "In another example, a computation begins with the initial classification rating which is then increased by 2 points with a cap at 10 if a very high percentage (e.g., 99%) of the segments are verified as accurate by a threshold of higher rated or equally rated thresholds. The rating is increased by 1 point if a high percentage (e.g., 90%) of the segments are verified as accurate by a threshold of higher rated or equally rated thresholds. The rating is decreased by half of the initial classification point if a moderate percentage (e.g., 30%) of the segments are verified as inaccurate by a threshold of higher rated or equally rated thresholds."  This teaches classification of reliability scores based on thresholds, so therefore it is obvious to classify the colors based on classifications within thresholds.), wherein one or more user devices accessing the online news stories associated with the at least one media provider are presented with the display that includes the … visual indicators of the identified falsities within the online news stories ([0105] teaches indicating a status of the information, such as "invalid," by labeling.  This is recognized as a visual indicator applied to the information, because the label is directed toward to factual accuracy of the information.  These are applied to display of identified falsities, because the information is labeled.  The information includes the falsities.).
Myslinski teaches tracking news stories, but does not expressly teach that the news stories have been republished on one or more online platforms.
the news stories have been republished on one or more online platforms (See FIG. 5, where results 514 are recognized as republished stories in the search results page.  The search result page is a component of an online platform.  [0078] teaches "the search results page corresponding to the news event topic "Star Wars: The Force Awakens" may include a search-results module ("Top Articles") 512A. As an example and not by way of limitation, search-results module 512A may provide references 514 to objects associated with the topic with the highest ranked object scores, described above."  [0043] teaches "As an example and not by way of limitation, trending service 402 may determine the 2014 World Cup is a trending topic based on a 200 percent increase in the number of shares of posts related to the 2014 World Cup over a pre-determined period of time."  Sharing posts also shows a republishing of stories.).
Myslinski and Stoyanov are combinable because they are directed toward rating content (See Myslinski [0006] and Stoyanov [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Myslinski to include the news stories have been republished on one or more online platforms as taught by Stoyanov, with a reasonable expectation of success.
The motivation would be to allow a user of Myslinski to provide more relevant results. (Stoyanov [0079]).
Myslinski, as modified, does not expressly teach wherein adjusting the current score includes weighting the variables based on recency of the variables.
However, Tanikella teaches wherein adjusting the current score includes weighting the variables based on recency of the variables ([0057] teaches "how recently the content objects within a particular cluster were published may affect the cluster's quality score, with more recently published content objects earning a higher quality score".  This teaches that the cluster quality score is affected, and therefore adjusted, by the recently published items earning a higher score.  The cluster quality score is a current score indicative of quality.  The variable, as claimed, is recognized as a factor, here the factor is that the published content items being counted.)
Myslinski, as modified, and Tanikella are combinable because they are directed toward rating content (See Myslinski [0006] and Tanikella [0046]).

The motivation would be to allow a user of Myslinski to enhance a user's interactions with a computing system. (Tanikella [0027]).
Myslinski, as modified, does not expressly teach generating a display … that includes the adjusted reliability score … based on the adjusted reliability score falling into a predefined range associated with a specified veracity level, wherein one or more user devices accessing the … online news stories associated with the at least one media provider are presented with the display that includes the reliability score.
However, Myslinski II teaches generating a display … that includes the adjusted reliability score … based on the adjusted reliability score falling into a predefined range associated with a specified veracity level wherein one or more user devices accessing the … online news stories associated with the at least one media provider are presented with the display that includes the reliability score ([0131] "In another example, a message is sent to a user from a social networking site asking the user if he wants to follow/connect with another user, where the other user has a factual accuracy score above a threshold and/or other matching characteristics (e.g., same political affiliation). In some embodiments, users' icons, backgrounds, and/or post features/characteristics are modified based on their factual accuracy score (e.g., red if factual accuracy score is below a first threshold, yellow if the factual accuracy score is equal to or above the first threshold but below a second threshold, and green if the factual accuracy score is equal to or above the second threshold. In some embodiments, the scores of the microbloggers are displayed."  This teaches displaying a microblogger score which is a confidence score relating to the microblog.  The score being within a threshold is a predefined range and it is associated with a veracity level such as red, yellow, etc.  A blog is a news story.  FIG. 3, element 306 teaches a smartphone device that accesses content.)
Myslinski, as modified, and Myslinski II are combinable because they are directed toward rating content (See Myslinski [0006] and Myslinski II [0056]).

The motivation would be to allow a user of Myslinski to enable information to be fact checked in real-time and automatically. (Myslinski II [0154]).

As to claim 2, Myslinski teaches wherein the reliability scores for the plurality of media providers includes a consideration of the reliability of a journalist authoring news items for each of the plurality of media providers during the specified time ([0130] teaches "In some embodiments, an entity including, but not limited to, a speaker, author or another entity (e.g. corporation) has a validity rating that is included with the distribution of information from him/it."  This teaches that the score is tied to the author, which is recognized as a reliability score for a journalist authoring news items for a media provider over time.)  
As to claim 3, Myslinski does not expressly teach wherein the reliability of a journalist authoring news items for each of the plurality of media providers during the specified time includes consideration of the background of the journalist with respect to the news items authored by the journalist.  
However, Stoyanov teaches wherein the reliability of a journalist authoring news items for each of the plurality of media providers during the specified time includes consideration of the background of the journalist with respect to the news items authored by the journalist ([0057] teaches "In particular embodiments, an expert-author may be a person with a certain threshold level of engagement or an author of greater than a threshold number or threshold frequency of objects associated with the particular topic."
Here, expert author with a level of engagement with a topic indicates the background of the journalist; a journalist is an author who creates the content.)  
Myslinski and Stoyanov are combinable because they are directed toward rating content (See Myslinski [0006] and Stoyanov [0069]).
wherein the reliability of a journalist authoring news items for each of the plurality of media providers during the specified time includes consideration of the background of the journalist with respect to the news items authored by the journalist as taught by Stoyanov, with a reasonable expectation of success.
The motivation would be to allow a user of Myslinski to provide more relevant results. (Stoyanov [0079]).

As to claim 4, Myslinski teaches wherein the reliability scores for the plurality of media providers includes a consideration of the propensity for the type of content for each of the plurality of media providers during the specified time to be compromised ([0130] teaches "Additionally, the subject of the mistake is also able to be taken into account in terms of severity. For example, if a person makes an untrue statement about the country of origin of baseball, that is a minor mistake, whereas making an untrue statement about tax information is a major mistake, and the major mistake is weighted more than the minor mistake."  Here, the propensity of the type of content is taken into account for the media provider, in this case the senator, because a major mistake relating to financial information is weighted higher.)

As to claim 5, Myslinski teaches wherein the specified time is considered in the context of ownership of one or more of the plurality of media providers ([0131] teaches "In some embodiments, dates or time frames are used in determining the relevance of fact check comparison. For example, if a hypocritical statement was made 30 years ago, the fact checker may realize that it was more likely a change of view rather than a hypocritical statement; whereas, a contradictory statement made 2 weeks ago is likely due to hypocrisy not a change of view. In some embodiments, friends, family members, co-workers, users and others have validity ratings."  This teaches a time period is considered in the context of the statement from the media provider.  The media provider is recognized as the owner of the statement.)

wherein the parameters for identifying falsity include consideration of when proof of the falsity became available ([0130] teaches "In some embodiments, a running tally is presented throughout the show. The indication is able to include any information including, but not limited to, statistics, highlighting, the other indications described herein and/or any indication to further inform the audience of his trustworthiness. In the example further, text appears on the television screen, such as at the bottom, which states, Senator A has misstated the truth 10 times, but has been truthful 20 times."  This teaches a running tally of statement evaluation, which is consideration of when the falsity became available.  In this case, it is immediate because it's a running tally.)

As to claim 10, Myslinski teaches wherein the parameters for identifying falsity include consideration of a context of the falsity in the online news story ([0130] teaches "The severity of the misstatement is also able to be factored in when rating a person or entity. For example, stating that something occurs 90% of the time but in reality it occurs 89% of the time is a minor and possible ignorable mistake. However, stating something occurs 90% of the time when it occurs 20% of the time is not likely a rounding error or a slip of the tongue. Additionally, the subject of the mistake is also able to be taken into account in terms of severity."  This teaches that the gravity of the misstatement is considered, which is a context of the falsity in the news story.)  

As to claim 11, Myslinski teaches wherein the parameters for identifying falsity include consideration of whether the falsity in the online news story was later corrected ([0130] teaches "entities are able to fix their validity rating if they apologize for or correct a mistake, although measures are able to be taken to prevent abuses of apologies."  This teaches that the rating is corrected by an entity correction, which teaches consideration of whether the falsity in the statement/story was later corrected.)

As to claim 12, Myslinski teaches wherein the parameters for identifying falsity include consideration of the number of falsities in the online news story ([0130] teaches "text appears on the television screen, such as at the bottom, which states, Senator A has misstated the truth 10 

As to claim 13, wherein the one or more online platforms includes a wire service ([0077] teaches that the communications may be from telephone calls which is a wire service.).  

As to claim 14, Myslinski teaches wherein the one or more online platforms includes a social media outlet ([0077] teaches that the communications may be from Facebook.).

As to claim 15, Myslinski teaches wherein the one or more online platforms includes a traditional media outlet ([0077] teaches that the communications may be from a television broadcast, which is a traditional media outlet.).  

As to claim 16, Myslinski teaches wherein the one or more online platforms includes a blog ([0077] teaches an online platform is a message board, which is a blog).  

As to claim 17, Myslinski teaches wherein the identified falsities are text based ([0077] teaches that tweets may be fact-checked, which are recognized as text based falsities.).  

As to claim 18, Myslinski teaches wherein the identified falsities are video based ([0077] teaches that video may be fact-checked, which are recognized as video based falsities.).  

As to claim 19, Myslinski teaches wherein the identified falsities are still image based ([0077] teaches that television video may be fact-checked, which are recognized as still image based falsities.).  

As to claim 22, Myslinski teaches wherein the weighting is attributed to historical variables ([0130] teaches "For example, if a person makes an untrue statement about the country of origin of baseball, that is a minor mistake, whereas making an untrue statement about tax 

As to claim 24, Myslinski teaches wherein weighting includes consideration of presence of a byline ([0077] teaches that the communications may include text, which is recognized as a byline.).

As to claim 26, Myslinski teaches wherein weighting includes consideration of citations of a journalist ([0077] teaches that the communications may include text, which is recognized as a citations of a journalist.).  

As to claim 28, Myslinski teaches a non-transitory computer-readable storage medium having embodied thereon instructions executable by a processor to perform a method marking falsities in online news, the method comprising: storing information in memory, the stored information comprising: 
storing information including a plurality of reliability scores for a plurality of media providers ([0148] teaches "In some embodiments, the sources are ordered by reliability (for example, as shown in FIG. 7)."  Each source is recognized as a media provider, because the source provides information.  A plurality of reliability scores for sources are shown as a percentage in FIG. 7.), wherein each reliability score is associated with a specified time, and one or more parameters for identifying falsity in an online news story ([0131] teaches "In some 
accessing online data regarding a plurality of online news stories, each online news story associated with a respective media provider([0101] teaches monitoring information.  "The information to be monitored is any information including, but not limited to, television audio, video or text, other text, radio, television broadcasts/shows, radio broadcasts, word processing data and/or documents, email, Twitter (tweets), message boards, web pages including, but not limited to, Facebook postings and web logs, any computing device communication, telephone calls, face-to-face conversations."  Text information is recognized as a news story.  For the information to be monitored, it must be accessed.  This passage teaches online news stories, including web pages, television broadcasts, and any computing device communication.); 
comparing an amount of the identified falsities to a total number of online news stories associated with the at least one media provider ([0326] "In another example, a computation is the classification rating+(number of segments with a number of agreeing sources above a threshold/number of segments with a number of disagreeing sources above a threshold)*0.1 with a maximum of +1. Furthering the example, an informational blog is classified with a rating of 5, and the blog is parsed into 1000 fact checkable segments. Eight hundred of the segments are each verified as valid by at least 10 (e.g., threshold) other sources. One hundred and ninety of the segments are each verified as invalid by at least 10 other sources. Ten segments are not verified as either valid or invalid, also referred to as unknown. The computation is 5+(800/190=4.2)*0.1=5.42." Here, 190 segments are identified as invalid and then compared with 800 segments; the valid segments teach a total number of new stories because they are information.  Examiner notes that a total number of news stories is recognized as any number of news stories.); 
filtering the online data regarding the online news stories for at least one of the media providers based on the stored parameters for identifying falsity ([0104] teaches "In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information."  Fact checking the information is recognized as filtering news stories, because the information is analyzed for fact checking and the information is recognized as news stories.  As set forth in [101], the information can be television text, for example, which is recognized as being from a media provider.  The sources of information used in the comparison, as documented in [0104] are stored parameters for identifying a falsity.) using a machine modeled learning dataset, ([0078] teaches "the monitored information is processed including, but not limited to, transmitted, converted, parsed, formatted, analyzed and reconfigured using context determination and/or any other processing."  The parsing is one example of a recognition tool.  Further, [0120] teaches a computing device using "brain-computer interface/direct neural interface/brain-machine interface," which is recognized as artificial intelligence.  [0137] teaches "the fact checking system has the ability to learn… new sources are able to be found using learning .") wherein a subset of online news stories associated with the at least one media provider is identified as including one or more falsities based on one or more applications of the learning dataset ([0105] teaches "In the step 106, a status of the information is indicated…. The meaning of the status is able to be any meaning including, but not limited to, correct, incorrect, valid, true, false, invalid, opinion, hyperbole, sarcasm, hypocritical, comedy, unknown, questionable, suspicious, need more information, deceptive, and/or any other status. The status is also able to include other information including, but not limited to, statistics, citations and/or quotes."  False information is recognized as a subset including one or more falsities.  [0137] teaches "In some embodiments, the fact checking system has the ability to learn. The learning is able to be in terms of context, detecting items like sarcasm, cheating or manipulation of data sources and other items that would help the fact checking process. In some embodiments, a database is used to track people's comment habits or history and other information. For example, if Person X is known for using hyperbole, the fact checking system is able to recognize that and then provide future indications using such knowledge."  This teaches that the learned ; 
adjusting a current reliability score in real-time for the at least one media provider based on the subset of online news stories associated with the at least one media provider, ([0326] "In another example, a computation is the classification rating+(number of segments with a number of agreeing sources above a threshold/number of segments with a number of disagreeing sources above a threshold)*0.1 with a maximum of +1. Furthering the example, an informational blog is classified with a rating of 5, and the blog is parsed into 1000 fact checkable segments. Eight hundred of the segments are each verified as valid by at least 10 (e.g., threshold) other sources. One hundred and ninety of the segments are each verified as invalid by at least 10 other sources. Ten segments are not verified as either valid or invalid, also referred to as unknown. The computation is 5+(800/190=4.2)*0.1=5.42.")
The change of the rating 5 to 5.42 based on the identified falsities is recognized as adjusting a reliability score of the provider.  It is based on a ratio of incorrect statements and correct statements, so it is based on a comparison of identified falsities to a total number of news stories (e.g. the correct statements).  These statements are associated with a source, for example, a blog, which is a media provider.  [0202] teaches "the fact checker monitors video and audio, converts the audio to text and analyzes the text to provide information of what is going on in the video in real-time."  This teaches an analysis in real-time.); is identified as including one or more falsities associated with one or more variables ([0326] teaches "an informational blog is classified with a rating of 5, and the blog is parsed into 1000 fact checkable segments. Eight hundred of the segments are each verified as valid by at least 10 (e.g., threshold) other sources. One hundred and ninety of the segments are each verified as invalid by at least 10 other sources."  The count of each segment is interpreted as a variable, because it is a factor used in the calculation set forth in [0326].); and 
generating a display of the one or more online news stories that includes the … one or more visual indicators of the identified falsities within the online news stories associated with the at least one media provider based on the adjusted reliability score falling into a predefined range associated with a specified veracity level ([0105] teaches "In the step 106, a , wherein one or more user devices accessing the online news stories associated with the at least one media provider are presented with the display that includes the … visual indicators of the identified falsities within the online news stories ([0105] teaches indicating a status of the information, such as "invalid," by labeling.  This is recognized as a visual indicator applied to the information, because the label is directed toward to factual accuracy of the information.  These are applied to display of identified falsities, because the information is labeled.  The information includes the falsities.).
Myslinski teaches tracking news stories, but does not expressly teach that the news stories have been republished on one or more online platforms.
However, Stoyanov teaches the news stories have been republished on one or more online platforms (See FIG. 5, where results 514 are recognized as republished stories in the search results page.  The search result page is a component of an online platform.  [0078] teaches "the search results page corresponding to the news event topic "Star Wars: The Force Awakens" may include a search-results module ("Top Articles") 512A. As an example and not by way of limitation, search-results module 512A may provide references 514 to objects associated with the 
Myslinski and Stoyanov are combinable because they are directed toward rating content (See Myslinski [0006] and Stoyanov [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Myslinski to include the news stories have been republished on one or more online platforms as taught by Stoyanov, with a reasonable expectation of success.
The motivation would be to allow a user of Myslinski to provide more relevant results. (Stoyanov [0079]).
Myslinski, as modified, does not expressly teach wherein adjusting the current score includes weighting the variables based on recency of the variables.
However, Tanikella teaches wherein adjusting the current score includes weighting the variables based on recency of the variables ([0057] teaches "how recently the content objects within a particular cluster were published may affect the cluster's quality score, with more recently published content objects earning a higher quality score".  This teaches that the cluster quality score is affected, and therefore adjusted, by the recently published items earning a higher score.  The cluster quality score is a current score indicative of quality.  The variable, as claimed, is recognized as a factor, here the factor is that the published content items being counted.)
Myslinski, as modified, and Tanikella are combinable because they are directed toward rating content (See Myslinski [0006] and Tanikella [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Myslinski to include wherein adjusting the current score includes weighting the variables based on recency of the variables as taught by Tanikella, with a reasonable expectation of success.
The motivation would be to allow a user of Myslinski to enhance a user's interactions with a computing system. (Tanikella [0027]).

However, Myslinski II teaches generating a display … that includes the adjusted reliability score … based on the adjusted reliability score falling into a predefined range associated with a specified veracity level wherein one or more user devices accessing the … online news stories associated with the at least one media provider are presented with the display that includes the reliability score ([0131] "In another example, a message is sent to a user from a social networking site asking the user if he wants to follow/connect with another user, where the other user has a factual accuracy score above a threshold and/or other matching characteristics (e.g., same political affiliation). In some embodiments, users' icons, backgrounds, and/or post features/characteristics are modified based on their factual accuracy score (e.g., red if factual accuracy score is below a first threshold, yellow if the factual accuracy score is equal to or above the first threshold but below a second threshold, and green if the factual accuracy score is equal to or above the second threshold. In some embodiments, the scores of the microbloggers are displayed."  This teaches displaying a microblogger score which is a confidence score relating to the microblog.  The score being within a threshold is a predefined range and it is associated with a veracity level such as red, yellow, etc.  A blog is a news story.  FIG. 3, element 306 teaches a smartphone device that accesses content.)
Myslinski, as modified, and Myslinski II are combinable because they are directed toward rating content (See Myslinski [0006] and Myslinski II [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Myslinski to include the above limitation as taught by Myslinski II, with a reasonable expectation of success.
The motivation would be to allow a user of Myslinski to enable information to be fact checked in real-time and automatically. (Myslinski II [0154]).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Stoyanov et al., and further in view of Tanikella and Myslinski II, and further in view of Allen (US Pub. No. 2018/0052911 A1).
As to claim 6, Allen teaches wherein the specified time is considered in the context of editors of one or more of the plurality of media providers ([0016] teaches "sentiment score for an author based on an analysis of documents from the author over a period of time."  This teaches scoring documents over a period of time for an author.)
Myslinski and Allen are combinable because they are directed toward rating content (See Myslinski [0006] and Allen [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Myslinski to include the specified time is considered in the context of editors of one or more of the plurality of media providers as taught by Allen, with a reasonable expectation of success.
The motivation would be to allow a user of Myslinski to provide an importance factor for a selected author over a time period. (Allen [0049]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Stoyanov et al., and further in view of Tanikella and Myslinski II, and further in view of Cohen (US Pub. No. 2012/0090000 A1).
As to claim 7, Myslinski, as modified, does not expressly teach wherein the specified time is considered in the context of governmental regimes under which one or more of the plurality of media providers is operating.
Cohen teaches wherein the specified time is considered in the context of governmental regimes under which one or more of the plurality of media providers is operating ([0330] teaches "The current rating standards developed by MPAA (Motion Picture Association of America) are therefore included by way of example only (e.g., G, PG, PG-13, R, NC-17)."  This teaches applying a rating in the context of a governmental regime, the MPAA.).  
Myslinski, as modified, and Cohen are combinable because they are directed toward rating content (See Myslinski [0006] and Cohen [0229]).
the specified time is considered in the context of governmental regimes under which one or more of the plurality of media providers is operating as taught by Cohen, with a reasonable expectation of success.
The motivation would be to allow a user of Myslinski to modify restricted content. (Cohen [0076]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Stoyanov et al., and further in view of Tanikella and Myslinski II, and further in view of Leathern (US Pub. No. 2011/0270670 A1).
As to claim 8, Myslinski, as modified, does not expressly teach wherein the specified time is considered in the context of one or more advertisers advertising in one or more of the plurality of media providers.
However, Leathern teaches wherein the specified time is considered in the context of one or more advertisers advertising in one or more of the plurality of media providers ([0111] teaches "pro-rated for the length of the current period in relation to the length of any contract that the advertiser 8 may have entered into."  This teaches consideration of a length of time of a contract for advertisers, which are media providers.)
Myslinski, as modified, and Leathern are combinable because they are directed toward display of content (See Myslinski [0006] and Leathern [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Myslinski to include the specified time is considered in the context of one or more advertisers advertising in one or more of the plurality of media providers as taught by Leathern, with a reasonable expectation of success.
The motivation would be to provide the potentially relevant advertisements to the user. (Leathern [0026]).

s 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Stoyanov et al., and further in view of Tanikella and Myslinski II, and further in view of Frey (US Pub. No. 2012/0089617 A1).
As to claim 25, Myslinski, as modified, does not expressly teach wherein weighting includes consideration of employment status of a journalist.
Frey teaches wherein weighting includes consideration of employment status of a journalist ([0045] teaches "However, Samantha also thinks very highly of Erica's foodie skills and actually rates her above some of her other high-powered food journalist friends. Thus, via weighting, Erica's reputation in the foodie domain will be infused with Samantha's reputation."  This teaches a weighting is performed based on Samantha's opinion of journalist Erica; Erica is a journalist, which is recognized as an employment status.).  
Myslinski, as modified, and Frey are combinable because they are directed toward display of content (See Myslinski [0006] and Frey [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Myslinski to include weighting includes consideration of employment status of a journalist as taught by Frey, with a reasonable expectation of success.
The motivation would be to directly return results that are already informed by user scoring or ranking. (Frey [0063]).

As to claim 27, Myslinski, as modified, does not expressly teach wherein weighting includes recognitions of a journalist.
However, Frey teaches wherein weighting includes recognitions of a journalist ([0045] teaches "However, Samantha also thinks very highly of Erica's foodie skills and actually rates her above some of her other high-powered food journalist friends. Thus, via weighting, Erica's reputation in the foodie domain will be infused with Samantha's reputation."  This teaches a weighting is performed based on Samantha's opinion of journalist Erica.).
Myslinski, as modified, and Frey are combinable because they are directed toward display of content (See Myslinski [0006] and Frey [0042]).
 wherein weighting includes recognitions of a journalist as taught by Frey, with a reasonable expectation of success.
The motivation would be to directly return results that are already informed by user scoring or ranking. (Frey [0063]).

Claims 29, 30, 32, 33, 34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Cudak (US Pub. No. 2018/0032526 A1).
As to claim 29, Myslinski teaches a system for determining veracity of a news article, the system comprising:
a database in memory that stores criteria that include one or more standards for
information distribution ([0104] teaches "In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information.  In some embodiments, the comparison is a straight word for word text comparison."  Fact checking the information is recognized as filtering news stories, because the information is analyzed for fact checking and the information is recognized as news stories.  As set forth in [101], the information can be television text, for example, which is recognized as being from a media provider.  The sources of information used in the comparison, as documented in [0104] are stored parameters for identifying a falsity.);
a communication interface that accesses a display of news content over a communication network, the display of the news content including a plurality of statements ([0123] teaches "FIG. 5 illustrates a network of devices configured to implement fact checking according to some embodiments. The network of devices 500 is able to include any number of devices and any various devices including, but not limited to, a computing device (e.g. a tablet) 502, a television 504, a smart device 506 (e.g. a smart phone) and a source 508 (e.g. a database) coupled through a network 510 (e.g. the Internet). The source device 508 is able to be any device containing a source including, but not limited to, a searchable database, web pages, transcripts, statistics, historical information, or any other information or device that provides information."); and
a processor that executes instructions stored in memory, wherein execution of the instructions by the processor ([0120] teaches a processor):
assigns a current score to the news content based on the stored criteria, wherein the criteria are dynamically weighted based on characteristics of the news content  ([0326] "In another example, a computation is the classification rating+(number of segments with a number of agreeing sources above a threshold/number of segments with a number of disagreeing sources above a threshold)*0.1 with a maximum of +1. Furthering the example, an informational blog is classified with a rating of 5, and the blog is parsed into 1000 fact checkable segments. Eight hundred of the segments are each verified as valid by at least 10 (e.g., threshold) other sources. One hundred and ninety of the segments are each verified as invalid by at least 10 other sources. Ten segments are not verified as either valid or invalid, also referred to as unknown. The computation is 5+(800/190=4.2)*0.1=5.42."  This teaches that the computation is weighted based on the number of segments, which is a characteristic of the news content.  A score is computed based on the fact checking, which teaches a current score is assigned.);
filters the news content using artificial intelligence to identify one or more
statements as falsities ([0104] teaches "In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information."  Fact checking the information is recognized as filtering news stories, because the information is analyzed for fact checking and the information is recognized as news stories. [0078] teaches "the monitored information is processed including, but not limited to, transmitted, converted, parsed, formatted, analyzed and reconfigured using context determination and/or any other processing."  The parsing is one example of a recognition tool.  Further, [0120] teaches a computing device using "brain-computer interface/direct neural interface/brain-machine interface," which is recognized as artificial intelligence.); and
modifies the display of the news content based on the dynamically updated
veracity scores ([0105] teaches "In the step 106, a status of the information is indicated. The status is indicated in any manner including … color effects … The meaning of the statues is able to be any meaning including … true, false."  [00326] teaches a method of computing a reliability rating for the source.  This teaches modifying a display based on the reliability rating.), wherein modifying the display includes annotating the identified falsities within the display of the news content ([0105] teaches "In the step 106, a status of the information is indicated. The status is indicated in any manner including … color effects … The meaning of the statues is able to be any meaning including … true, false."  [00326] teaches a method of computing a reliability rating for the source.  This teaches modifying a display based on the reliability rating.  The display and the identified falsities are annotated, because color effects are applied. ), the identified statements annotated with a verified statement from a different source ([0113] teaches " Screenshot 300 shows a word processing display where a user typed a statement, the statement has been fact checked, and a notification appears with a suggestion to correct the incorrect statement."  Here Alaska is the correct statement.  [0018] teaches "citations (links) of supporting websites or other sources are shown."  This teaches using another source such as a supporting website or sources to provide the information.).
Myslinski does not expressly teach generates a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score.
	However, Cudak teaches generates a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score ([0123] teaches "The method 600 identifies 610 caller information from speech of the caller during a telephonic conversation with the call recipient." [0125] teaches "The method 600 calculates 620 a confidence score based on the comparison of caller identification data and caller information. One embodiment, the validation module 220 calculates 620 the confidence score. In some embodiments, matches between items of the caller identification data in the caller information improve the confidence score while none matches between items of the caller the application and the caller information worsen the confidence score. In certain embodiments, matches between caller information and items of caller identification data corroborated by more than one source improve the confidence score by a greater amount than matches between caller information and uncorroborated caller identification data."  The confidence score is based on caller information – this information includes speech and is therefore a statement.  For example, [0123] teaches caller information as speech.  Each match is recognized as a current score that factors in to 
Myslinski, as modified, and Cudak are combinable because they are directed toward display of content (See Myslinski [0006] and Cudak [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Myslinski to include the limitations as taught by Cudak, with a reasonable expectation of success.
The motivation would be to verify a caller's/user's truthfulness in providing information. (Cudak [0069]).

As to claim 30, Myslinski teaches wherein the processor further identifies that the generated veracity score falls into a predefined category associated with a veracity indicator, and wherein the processor modifies the display to include the associated veracity indicator ([0105] teaches "In the step 106, a status of the information is indicated. The status is indicated in any manner including … color effects … The meaning of the statuses is able to be any meaning including … true, false."  [0326] teaches a method of computing a reliability rating for the source.  Therefore the score can be used to select a color to convey the status to the user.  The color effect as a status of the information teaches modification of a display to include the veracity indicator.  [0327] teaches "In another example, a computation begins with the initial classification rating which is then increased by 2 points with a cap at 10 if a very high percentage (e.g., 99%) of the segments are verified as accurate by a threshold of higher rated or equally rated thresholds. The rating is increased by 1 point if a high percentage (e.g., 90%) of the segments are verified as accurate by a threshold of higher rated or equally rated thresholds. The rating is decreased by half of the initial classification point if a moderate percentage (e.g., 30%) of the segments are verified as inaccurate 

As to claim 32, Myslinski teaches wherein the database further stores the current score ([0132] In some embodiments, the entity rating is implemented using a database or other data structure.) for an associated media outlet, journalist, and at least one predefined topic ([0130] teaches "In some embodiments, an entity including, but not limited to, a speaker, author or another entity (e.g. corporation) has a validity rating that is included with the distribution of information from him/it."   This teaches an author providing content, which is legacy content.  The information is recognized as having a predefined topic.  The author is the media outlet.).

As to claim 33, Myslinski teaches a method for determining veracity of a news article, the method comprising:
storing criteria in a database in memory, the criteria including one or more standards for information distribution ([0104] teaches "In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information.  In some embodiments, the comparison is a straight word for word text comparison."  Fact checking the information is recognized as filtering news stories, because the information is analyzed for fact checking and the information is recognized as news stories.  As set forth in [101], the information can be television text, for example, which is recognized as being from a media provider.  The sources of information used in the comparison, as documented in [0104] are stored parameters for identifying a falsity.);
accessing a display of news content over a communication network, the display of the news content including a plurality of statements ([0123] teaches "FIG. 5 illustrates a network of devices configured to implement fact checking according to some embodiments. The network of devices 500 is able to include any number of devices and any various devices including, but not limited to, a computing device (e.g. a tablet) 502, a television 504, a smart device 506 (e.g. a smart phone) and a source 508 (e.g. a database) coupled through a network 510 (e.g. the Internet). The source device 508 is able to be any device containing a source including, but not limited to, a 
assigning a current score to the news content based on the stored criteria, wherein the criteria are dynamically weighted based on characteristics of the news content  ([0326] "In another example, a computation is the classification rating+(number of segments with a number of agreeing sources above a threshold/number of segments with a number of disagreeing sources above a threshold)*0.1 with a maximum of +1. Furthering the example, an informational blog is classified with a rating of 5, and the blog is parsed into 1000 fact checkable segments. Eight hundred of the segments are each verified as valid by at least 10 (e.g., threshold) other sources. One hundred and ninety of the segments are each verified as invalid by at least 10 other sources. Ten segments are not verified as either valid or invalid, also referred to as unknown. The computation is 5+(800/190=4.2)*0.1=5.42."  This teaches that the computation is weighted based on the number of segments, which is a characteristic of the news content.  A score is computed based on the fact checking, which teaches a current score is assigned.);
filtering the news content using artificial intelligence to identify one or more
statements as falsities ([0104] teaches "In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information."  Fact checking the information is recognized as filtering news stories, because the information is analyzed for fact checking and the information is recognized as news stories. [0078] teaches "the monitored information is processed including, but not limited to, transmitted, converted, parsed, formatted, analyzed and reconfigured using context determination and/or any other processing."  The parsing is one example of a recognition tool.  Further, [0120] teaches a computing device using "brain-computer interface/direct neural interface/brain-machine interface," which is recognized as artificial intelligence.); and
modifying the display of the news content based on the dynamically updated
veracity scores ([0105] teaches "In the step 106, a status of the information is indicated. The status is indicated in any manner including … color effects … The meaning of the statues is able to be any meaning including … true, false."  [00326] teaches a method of computing a reliability rating for the source.  This teaches modifying a display based on the reliability rating.), wherein modifying the display includes annotating the identified falsities within the display of the news content ([0105] teaches "In the step 106, a status of the information is indicated. The status is indicated in any manner including … color effects … The meaning of the statues is able to be any meaning including … true, false."  [00326] teaches a method of computing a reliability rating for the source.  This teaches modifying a display based on the reliability rating.  The display and the identified falsities are annotated, because color effects are applied. ), the identified statements annotated with a verified statement from a different source ([0113] teaches " Screenshot 300 shows a word processing display where a user typed a statement, the statement has been fact checked, and a notification appears with a suggestion to correct the incorrect statement."  Here Alaska is the correct statement.  [0018] teaches "citations (links) of supporting websites or other sources are shown."  This teaches using another source such as a supporting website or sources to provide the information.).
Myslinski does not expressly teach generating a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score.
	However, Cudak teaches generating a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score ([0123] teaches "The method 600 identifies 610 caller information from speech of the caller during a telephonic conversation with the call recipient." [0125] teaches "The method 600 calculates 620 a confidence score based on the comparison of caller identification data and caller information. One embodiment, the validation module 220 calculates 620 the confidence score. In some embodiments, matches between items of the caller identification data in the caller information improve the confidence score while none matches between items of the caller the application and the caller information worsen the confidence score. In certain embodiments, matches between caller information and items of caller identification data corroborated by more than one source improve the confidence score by a greater amount than matches between caller information and uncorroborated caller identification data."  The confidence score is based on caller information – this information includes speech and is therefore a statement.  For example, [0123] teaches caller information as speech.  Each match is recognized as a current score that factors in to 

Myslinski, as modified, and Cudak are combinable because they are directed toward display of content (See Myslinski [0006] and Cudak [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Myslinski to include the limitations as taught by Cudak, with a reasonable expectation of success.
The motivation would be to verify a caller's/user's truthfulness in providing information. (Cudak [0069]).

As to claim 34, Myslinski teaches wherein the processor further identifies that the generated veracity score falls into a predefined category associated with a veracity indicator, and wherein the processor modifies the display to include the associated veracity indicator ([0105] teaches "In the step 106, a status of the information is indicated. The status is indicated in any manner including … color effects … The meaning of the statuses is able to be any meaning including … true, false."  [0326] teaches a method of computing a reliability rating for the source.  Therefore the score can be used to select a color to convey the status to the user.  The color effect as a status of the information teaches modification of a display to include the veracity indicator.  [0327] teaches "In another example, a computation begins with the initial classification rating which is then increased by 2 points with a cap at 10 if a very high percentage (e.g., 99%) of the segments are verified as accurate by a threshold of higher rated or equally rated thresholds. The rating is increased by 1 point if a high percentage (e.g., 90%) of the segments are verified as accurate by a threshold of higher rated or equally rated thresholds. The rating is decreased by half of the initial 

As to claim 36, Myslinski teaches wherein the database further stores the current score ([0132] In some embodiments, the entity rating is implemented using a database or other data structure.) for an associated media outlet, journalist, and at least one predefined topic ([0130] teaches "In some embodiments, an entity including, but not limited to, a speaker, author or another entity (e.g. corporation) has a validity rating that is included with the distribution of information from him/it."   This teaches an author providing content, which is legacy content.  The information is recognized as having a predefined topic.  The author is the media outlet.).

As to claim 37, Myslinski teaches a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for determining veracity of a news article, the method comprising:
storing criteria in a database in memory, the criteria including one or more standards for information distribution ([0104] teaches "In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information.  In some embodiments, the comparison is a straight word for word text comparison."  Fact checking the information is recognized as filtering news stories, because the information is analyzed for fact checking and the information is recognized as news stories.  As set forth in [101], the information can be television text, for example, which is recognized as being from a media provider.  The sources of information used in the comparison, as documented in [0104] are stored parameters for identifying a falsity.);
accessing a display of news content over a communication network, the display of the news content including a plurality of statements ([0123] teaches "FIG. 5 illustrates a network of devices configured to implement fact checking according to some embodiments. The network of devices 500 is able to include any number of devices and any various devices including, but not limited to, a computing device (e.g. a tablet) 502, a television 504, a smart device 506 (e.g. a smart 
assigning a current score to the news content based on the stored criteria, wherein the criteria are dynamically weighted based on characteristics of the news content  ([0326] "In another example, a computation is the classification rating+(number of segments with a number of agreeing sources above a threshold/number of segments with a number of disagreeing sources above a threshold)*0.1 with a maximum of +1. Furthering the example, an informational blog is classified with a rating of 5, and the blog is parsed into 1000 fact checkable segments. Eight hundred of the segments are each verified as valid by at least 10 (e.g., threshold) other sources. One hundred and ninety of the segments are each verified as invalid by at least 10 other sources. Ten segments are not verified as either valid or invalid, also referred to as unknown. The computation is 5+(800/190=4.2)*0.1=5.42."  This teaches that the computation is weighted based on the number of segments, which is a characteristic of the news content.  A score is computed based on the fact checking, which teaches a current score is assigned.);
filtering the news content using artificial intelligence to identify one or more
statements as falsities ([0104] teaches "In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information."  Fact checking the information is recognized as filtering news stories, because the information is analyzed for fact checking and the information is recognized as news stories. [0078] teaches "the monitored information is processed including, but not limited to, transmitted, converted, parsed, formatted, analyzed and reconfigured using context determination and/or any other processing."  The parsing is one example of a recognition tool.  Further, [0120] teaches a computing device using "brain-computer interface/direct neural interface/brain-machine interface," which is recognized as artificial intelligence.); and
modifying the display of the news content based on the dynamically updated
veracity scores ([0105] teaches "In the step 106, a status of the information is indicated. The status is indicated in any manner including … color effects … The meaning of the statues is able to be any , wherein modifying the display includes annotating the identified falsities within the display of the news content ([0105] teaches "In the step 106, a status of the information is indicated. The status is indicated in any manner including … color effects … The meaning of the statues is able to be any meaning including … true, false."  [00326] teaches a method of computing a reliability rating for the source.  This teaches modifying a display based on the reliability rating.  The display and the identified falsities are annotated, because color effects are applied. ), the identified statements annotated with a verified statement from a different source ([0113] teaches " Screenshot 300 shows a word processing display where a user typed a statement, the statement has been fact checked, and a notification appears with a suggestion to correct the incorrect statement."  Here Alaska is the correct statement.  [0018] teaches "citations (links) of supporting websites or other sources are shown."  This teaches using another source such as a supporting website or sources to provide the information.).
Myslinski does not expressly teach generating a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score.
	However, Cudak teaches generating a veracity score for each of the statements based on the assigned current scores, wherein the veracity score is dynamically updated based on weighted current score ([0123] teaches "The method 600 identifies 610 caller information from speech of the caller during a telephonic conversation with the call recipient." [0125] teaches "The method 600 calculates 620 a confidence score based on the comparison of caller identification data and caller information. One embodiment, the validation module 220 calculates 620 the confidence score. In some embodiments, matches between items of the caller identification data in the caller information improve the confidence score while none matches between items of the caller the application and the caller information worsen the confidence score. In certain embodiments, matches between caller information and items of caller identification data corroborated by more than one source improve the confidence score by a greater amount than matches between caller information and uncorroborated caller identification data."  The confidence score is based on caller 
Myslinski, as modified, and Cudak are combinable because they are directed toward display of content (See Myslinski [0006] and Cudak [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Myslinski to include the limitations as taught by Cudak, with a reasonable expectation of success.
The motivation would be to verify a caller's/user's truthfulness in providing information. (Cudak [0069]).

Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Cudak (US Pub. No. 2018/0032526 A1), and further in view of Stoyanov.
As to claim 31, Myslinski teaches wherein the news content includes legacy content associated with an associated media outlet, journalist, and predefined topic. 
However, Stoyanov teaches wherein the news content includes legacy content associated with an associated media outlet, journalist, and predefined topic ([0130] teaches "In some embodiments, an entity including, but not limited to, a speaker, author or another entity (e.g. corporation) has a validity rating that is included with the distribution of information from him/it."   This teaches an author providing content, which legacy content.  The information is recognized as having a predefined topic.  The author is the media outlet.)
Myslinski, as modified, and Stoyanov are combinable because they are directed toward rating content (See Myslinski [0006] and Stoyanov [0069]).
the news stories have been republished on one or more online platforms as taught by Stoyanov, with a reasonable expectation of success.
The motivation would be to allow a user of Myslinski to provide more relevant results. (Stoyanov [0079]).

As to claim 35, Myslinski teaches wherein the news content includes legacy content associated with an associated media outlet, journalist, and predefined topic. 
However, Stoyanov teaches wherein the news content includes legacy content associated with an associated media outlet, journalist, and predefined topic ([0130] teaches "In some embodiments, an entity including, but not limited to, a speaker, author or another entity (e.g. corporation) has a validity rating that is included with the distribution of information from him/it."   This teaches an author providing content, which is legacy content.  The information is recognized as having a predefined topic.  The author is the media outlet.)
Myslinski as modified, and Stoyanov are combinable because they are directed toward rating content (See Myslinski [0006] and Stoyanov [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Myslinski to include the news stories have been republished on one or more online platforms as taught by Stoyanov, with a reasonable expectation of success.
The motivation would be to allow a user of Myslinski to provide more relevant results. (Stoyanov [0079]).

Response to Arguments
	With regard to the rejection under Section 101, Applicant argues that the claims, as amended, are in fact patent eligible under Step 2A, Prong 1 of the Alice analysis.  
	In particular, Applicant asserts that the step of accessing online data regarding a plurality of online news stories that have been republished on one or more online platforms, each online news story associated with a media provider is not a mental process.  However, this limitation falls under well-understood, routine and conventional activity in view of Symantec, as set forth above, because e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321," which  is well understood, routine and conventional.
	Applicant further argues that the filtering the online data regarding the online news stories for at least one or the media providers based on stored parameters for identifying falsity using a machine modeled learning dataset is not a mental process.  Examiner respectfully disagrees; filtering, as claimed is a mental process because a user can manually filter based on parameters.  Using a machine modeled learning dataset is not an automated technique, as the claims do not require such automation.  Further, a machine modeled learning dataset is insignificant, extra-solution activity because it generally links the filtering to a computing environment.
	Applicant further argues that the present claims do not recite any mathematical relationships or calculations.  These arguments have been considered but are moot in view of the amendments to claims 1 and 28.
	As to Step 2A Prong 2, the Applicant argues that the present claims recite elements integrated into a practical application.  The combinations of the use of processing tools, which is interpreted as reading the information, and artificial intelligence/machine learning is not a technical improvement over a formerly subjective exercise in forming opinions based on generalized perceptions of reputation.  Instead, it is an automation of a mental process, where these steps recited by the claims can be performed in the human mind.  None of these limitations integrate the claim into a practical application because none of these limitations improve the functioning of a computer, as supported by the Specification as filed.  They do not solve a technical problem of a function in the computer, but merely a human problem of marking falsities in online data.  	With regard to Enfish, this case does not apply because nothing in Applicant's claims are argued that improve the functioning of the general purpose computer.
	Applicant further argues that the amended limitation of a visual indicator indicating an adjusted reliability score falling into a predefined range associated with a specified veracity level, wherein the generated visual indicator is applied to a display of the republished news stories associated with the at least one media provider integrates the claimed invention into a practical application.  The Applicant argues that a specific device capable of providing both the display and 
	In response, Examiner asserts that any computing device, including a generic computer with a display, is capable of performing this analysis and display.
	Regarding Step 2B, Applicant argues that the limitations of storing information in memory and generating a visual indicator are not well-understood, routine and conventional.  
	In response Examiner has in fact established that these elements are well-understood, routine and conventional.  Storing information in memory is well-understood, routine and conventional under Versata Dev. Group, Inc. MPEP 2106.05(d) states “Storing and retrieving information in memory," as a step courts have established as well-understood routine and conventional.  Further the step of generating a visual indicator is a statistic, and is well-understood, routine and conventional in view of OIP Techs. MPEP 2106.05(d) states "Gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93."
The remaining arguments are moot in view of the new grounds of rejection under 101.
With regard to the rejection under Section 103, Applicant argues that Myslinski does not teach wherein adjusting the current reliability score includes weighting the variables based on recency of the variables.  However, Tanikella teaches wherein adjusting the current score includes weighting the variables based on recency of the variables.  Although Applicant asserts that the score in Tanikella has no bearing on reliability of media providers, Tanikella's cluster quality score is directly related to media providers.  [0056] teaches "social-networking system 160 may "cluster" (e.g., categorize) uncategorized content objects 510 into a plurality of clusters 520."  Thus, the content objects form the clusters.  The publishers of the content objects are the media providers.  Further, Myslinski relates to fact checking which is a measure of reliability of providers.  Regardless, [0057] of Tanikella teaches "how recently the content objects within a particular cluster were published may affect the cluster's quality score, with more recently published content objects earning a higher quality score." Therefore, the cluster quality score is affected, and therefore adjusted, by the recently published items' higher scores.  The cluster quality score is a current score indicative of quality and is influenced by recency of other variables.  
For at least this reason, the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169